258



                     OFFICE   OF TNE   A-ITORNEY     GENERAL    OF TEXAS
.c.                                       AUSTIN


 :--!&!tz
                                                     j!




         neuorablo    Homer Oarrieon, Jr.
 :
 I
         DfreotOr,    Department of Pub110 Safety
         aolppl*Lbry
         Austin, Texas
         Dear sir:                      Attention:        Hon

-b-y;'
  ,:;
:.7(,.
#I :
&j&
                    Your requeet for                            reoeired     and @arc-
         tpuy oonoldered by this do                             ote rmm your        re-
      f. Qobbti p&3r011owI3r




                                                    mush grow? ohsok-
                                                   If In your opln-
                                             ng unlawi'ully aolleeted

                                     oarerully oonsldered the encaloeed re-
                                     am6 herein as,the eiame ilp lengthy.  We
                                   servatlone upon said reports
                                            arrest Is excessive.    The
                                            ee Arttale 1065, Vernon’s
         Annotated Texae Code of Orlminal Prodeduro.)
                       We enclose herewith oopiea of             Opiniona!   NOS.
         O-693 and k963 whiah deal with arrest raea,              oommltmnt         fees
                                                                           .-_
                                                                                 259


mnorable   Homer Oatikon,      Jr.,     Page 2


and rsleaeb  feeis, whloh will guide you in deternining   whe-
ther or not such fee@ were Improperly aesessed and oolleeot-
ed in auoh oaees,~ The faota in eaoh partloular    oa.88, or
gourse, determine the legality   or lllegallty  of suoh reea.

           3. The twenty oases for reoklem      or oaraleea
driving were Inpro er beoauee Article    7'30, Vernrm*s Anno-
tated Penal Code, Pthe reoklesrr or oarslees    driving stat-
ute) has been held umonstitutional     as a penal atatute.
(See Ladd V. State, 27 8. W, (26) 1098).      Officers  should
not eniorae or attempt to enforse orimlnal statuteo whloh
hare been held unoonetltutlonal    by the courts.
             4. Artlole     827e, Vernonlo Annotated Texas Penal
oode,   prolrldeIr a penalty for paoeing rea ll$bt trafiio
~#lgnala on State hlgbwayr outoide then lfgtta      of incorporated
oities   and tome..     You do not State,whether   or not Bufialo
ir an inoorporated      olty or towni    fi the tom or city ‘was
not fnoorporated     then mob oanes would be proper; if in-
eorporated,     the oity or town ors$inancres, if any, would
oontrol,    and the oorpomtion     court ‘and not the juatloe
oourt ,vMd      have jurisdlotlon   0r the 0,rr~se.
          We do not baoe euffieient    information            to eom-
rent upon other mattere&ated     in the  report.
            Ti-usting   that thla     eatisfaotorily     amwere your
inquiry ', we are
                                                  Vergtrulg    yours
                                            +WNWEYGYBJmAL OFTEXAS



                                                          Wm. J. Faming
                                                               Assistant

WJFzGO
                APPRCWECMAR     1, 1941


               h*-
                ATTORNEY GEERAL        Or'TEXAS